DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
Claim 11 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 16. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 and 12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Amoah et al (2005/0177150).
Referring to claim 1, Amoah et al teaches an apparatus for supplying a medical instrument (12) for treatment of biological tissue due to the action of a plasma (paragraph 0097), the apparatus comprising a generator (42) configured to output a high-frequency ac voltage, to an outlet configured to be connected to the instrument (paragraphs 0067 and 0074), a power supply (50) that is connected to the generator to supply said power supply to an operating voltage (paragraph 0075), a control device (65) configured to control one or both of the generator and the power supply with a measuring device configured to determine the electrical resistance of the instrument connected to the outlet (paragraphs 0044 and 0119), wherein the control device is configured to specify, at least for a time period, at least one of the operating voltage, the power to be output to the instrument, and the maximum current deliverable to the instrument consistent with the measured resistance and to control one or both of the power supply and the generator accordingly (paragraphs 0016, 0044, 0074-0081 and 0119; Figures 1 and 3-10).

Referring to claim 2, Amoah et al teaches wherein the power supply (50) has a voltage regulation input that is connected to the control device (65) (paragraphs 0075-0077). 

 	Referring to claim 3, Amoah et al teaches wherein one or both of the power supply (50) and the generator (42) has a current limitation input that is connected to the control device (paragraphs 0108, 0115 and 0119).

 	Referring to claim 4, Amoah et al teaches wherein one or both of the power supply (50) and the generator (42) has a power limitation input that is connected to the control device (paragraphs 0076, 0077, 0087 and 0119).

 	Referring to claims 5 and 6, Amoah et al teaches wherein the control device comprises an operating status detection arrangement that is disposed configured to detect a start of an ignition test during which the ac voltage delivered by the generator to the instrument (12) develops a plasma on the instrument and the control device is configured to specify, during the ignition test, a nominal value for the operating voltage, said value being greater than during operation after the ignition test (paragraphs 0087, 0097-0103; Figures 7-10).

 Referring to claims 7 and 8, Amoah et al teaches wherein the control device (23) comprises an operating status detection arrangement that is disposed to detect an end of an ignition test or an extinguishing of a plasma during which the ac voltage delivered to the instrument by the generator has resulted in the development of the plasma on the instrument and herein the control device comprises an operating status detection arrangement that is configured to detect an end of an ignition test, during which the ac voltage delivered to the instrument by the generator does not result in the development of a plasma on the instrument (paragraphs 0087, 0097-0103; Figures 7-10).

Referring to claims 9 and 10, Amoah et al teaches wherein the control device is configured, after a failed ignition test, to maintain a specified pause interval during a wait phase and to then start another ignition test and wherein the control device is configured to detect an electrical work supplied to the instrument (paragraphs 0087, 0097-0103; Figures 7-10).

Referring to claim 12, Amoah et al teaches wherein the control device is configured to specify one or any combination of the operating voltage, the power to the instrument, and the maximum current deliverable to the instrument during an operating phase following an ignition phase, consistent with the resistance measured before ignition of the plasma and to control one or both of the power supply and the generator accordingly (paragraphs 0087, 0097-0103; Figures 7-10).

Allowable Subject Matter
Claims 16 and 17 are allowed.

Response to Arguments
Applicant's arguments filed June 2, 2022 have been fully considered but they are not persuasive. 
The examiner maintains that Amoah et al teaches a control device (65) configured to control one or both of the generator and the power supply with a measuring device configured to determine the electrical resistance of the instrument connected to the outlet (paragraphs 0044 and 0119).  The Encyclopaedia Britannica defines electrical impedance as including both resistance and reactance.  As such, Amoah et al teaches that the control device (65) is configured to control one or both of the generator and the power supply with a measuring device configured to determine the electrical resistance of the instrument connected to the outlet (paragraphs 0044 and 0119).  Amoah et al teaches that “the generator has means for monitoring, in use of the generator, the load impedance between the active and return output terminals, and is arranged to cause switchover to the subsequent period when the magnitude of the output impedance increases by a predetermined factor, typically between 5 and 20, and preferably 10, or when it exceeds a predefined threshold” in paragraph 0044.  Paragraph 0119 teaches “monitoring the load impedance and terminating the initial period when the impedance exceeds a predetermined value”.  Since resistance is a component of impedance, the teachings of Amoah et al meets the claim.
Furthermore, the examiner maintains that Amoah et al teaches wherein the control device is configured to specify, at least for a time period, at least one of the operating voltage, the power to be output to the instrument, and the maximum current deliverable to the instrument consistent with the measured resistance and to control one or both of the power supply and the generator accordingly (paragraphs 0016, 0044, 0074-0081 and 0119; Figures 1 and 3-10).  It is noted that the language “at least one” is used and therefore doesn’t require all of those components of “at least one of the operating voltage, the power to be output to the instrument, and a maximum current deliverable to the instrument consistent with the determined electrical resistance”.  Paragraph 0076 teaches that “it is possible to control the amount of energy delivered in each pulse in low load impedance conditions”.  Furthermore, Figures 5 and 8B show how the control device is configured to specify, at least for a time period, at least one of the operating voltage and the power to be output the instrument deliverable to the instrument to consistent with the measured resistance (component of impedance) and to control one or both of the power supply and the generator accordingly.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA M GOOD whose telephone number is (571)270-7480. The examiner can normally be reached Mon to Wed, 7am to 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMANTHA M GOOD/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794